DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-10 and 19-28 remain pending. Claims 11-18 have been cancelled. Claims 1-10 and 19-28 were originally filled on 4/12/2019 and claimed priority on CN201610893830.0, which was filled on 10/13/2016, and on PCT/CN2017/105820, which was filed on 10/12/2017. 

	Information Disclosure Statement
The Information Disclosure Statement filed on 7/10/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
Claims 1-3, 5, 19-22, and 24 are objected to because of the following informalities:  

Regarding Claims 1 and 19-20, there should be an “and” after “calculating pickup time of each candidate robot of a plurality of candidate robots according to a location of the candidate robot and the path condition information;”

Regarding Claims 2 and 21, there should be an “and” after “selecting a pickup path of each candidate robot according to the location of the candidate robot and the path condition information;”. Also, there should be a “the” before the mention of “pickup time” since the pickup time was already recited earlier in the independent claim.

Regarding Claims 3 and 22, there should be an “and” after “and or congestion information of a path;”

Regarding Claims 5 and 24, there should be an “and” after “calculating additional pickup time of the candidate robot to address a path problem in the shortest path according to the path condition information;”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7-10, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 2-3, Claim 2 states “pickup time of the candidate robot according to a length of the pickup path and a walking speed of the candidate robot”. It is unclear what this limitation is supposed to mean. Is applicant saying the pickup time is calculated according to a length and walking 

Regarding Claims 7-10, claim 7 states “the console”. There is a lack of antecedent basis for “the console”. Therefore, it is unclear to what the applicant is referring to. Claim 7 also states “a target robot”. It is unclear if this is the same target robot from claim 1, or a different robot. (For examination purposes, examiner will interpret the target robot to be the same).

Regarding Claim 8, Claim 8 states “a target robot”. It is unclear if this is the same target robot from claims 1 and 7, or a different robot. (For examination purposes, examiner will interpret the target robot to be the same). 

Regarding Claims 26-28, claim 26 states “a target robot”. It is unclear if this is the same target robot from claim 19, or a different robot. (For examination purposes, examiner will interpret the target robot to be the same).

Regarding Claim 27, Claim 27 states “a target robot”. It is unclear if this is the same target robot from claims 19 and 26, or a different robot. (For examination purposes, examiner will interpret the target robot to be the same). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 19-20, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lepek et al (US 20170316379 A1) (Hereinafter referred to as Lepek)

Regarding Claim 1, Lepek discloses a dispatching method (See at least Lepek Figure 6) comprising:
obtaining path condition information within a warehouse (See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information; See at least Lepek Paragraphs 0128-0130, the paths are determined in a storage arrangement, such as a robotic harbor building or warehouse, which are interpreted as warehouses); 
calculating pickup time of each candidate robot of a plurality of candidate robots according to a location of the candidate robot and the path condition information (See at least Lepek Paragraph 0158 and 0302, determining an ETA for retrieving a container is interpreted as calculating a pickup time; See at least Lepek Paragraphs 0208-0210, the ETA is determined for the plurality of candidate vehicles, which are interpreted as robots, based on where the vehicle is, which is interpreted as the location of the candidate robot; See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information); 
dispatching a target robot to perform a pickup task according to the pickup time of each candidate robot (See at least Lepek Paragraphs 0217-0218, the candidate vehicles’ paths are processed, and a candidate vehicle with the best path is selected, which is interpreted as dispatching a candidate robot; the best path is selected based on the best starvation time; See at least Lepek Paragraphs 0270-0272, the starvation time is based on the ETA, which is interpreted as the pickup time).

Regarding Claim 7, Lepek discloses each of the candidate robots obtains the path condition information within the warehouse (See at least Lepek Paragraphs 0109- 0110 and 0112, there are processors in the vehicles which can perform the steps; See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information; See at least Lepek Paragraphs 0128-0130, the paths are determined in a storage arrangement, such  as a robotic harbor building or  warehouse, which are interpreted as warehouses);
the candidate robot calculates the pickup time according to the location and the path condition information (See at least Lepek Paragraph 0158 and 0302, determining an ETA for retrieving a container is interpreted as calculating a pickup time; See at least Lepek Paragraphs 0208-0210, the ETA is determined for the plurality of candidate vehicles, which are interpreted as robots, based on where the vehicle is, which is interpreted as the location of the candidate robot; See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information);
the console dispatches a target robot to perform the pickup task from the pickup time reported by the candidate robot (See at least Lepek Paragraphs 0109-0111 and 0155, the system wherein the processor is outside of the vehicle, which can be in a server in a remote data center, is interpreted as a processor disposed in a console, the outside processor can perform step d, which is selecting a vehicle to dispatch based on the starvation time).

Regarding Claim 19, Lepek discloses a dispatching device wherein the device comprises: 
one or more processers (See at least Lepek Paragraph 0152, the control system is interpreted as a dispatching device, which includes a processor); and 
a memory coupled to the processors and storing instructions that when executed by one or more processor, cause the one or more processors to perform one or more operations (See at least Lepek Paragraph 0436, a memory that stores instructions is used by the processor to perform the operations) as follows:
obtaining path condition information within a warehouse (See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information; See at least Lepek Paragraphs 0128-0130, the paths are determined in a storage arrangement, such as a robotic harbor building or warehouse, which are interpreted as warehouses); 
calculating pickup time of each candidate robot of a plurality of candidate robots according to a location of the candidate robot and the path condition information (See at least Lepek Paragraph 0158 and 0302, determining an ETA for retrieving a container is interpreted as calculating a pickup time; See at least Lepek Paragraphs 0208-0210, the ETA is determined for the plurality of candidate vehicles, which are interpreted as robots, based on where the vehicle is, which is interpreted as the location of the candidate robot; See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information); 
dispatching a target robot to perform a pickup task according to the pickup time of each candidate robot (See at least Lepek Paragraphs 0217-0218, the candidate vehicles’ paths are processed, and a candidate vehicle with the best path is selected, which is interpreted as dispatching a candidate robot; the best path is selected based on the best starvation time; See at least Lepek Paragraphs 0270-0272, the starvation time is based on the ETA, which is interpreted as the pickup time).

Regarding Claim 20, Lepek discloses a non-transitory storage medium storing a computer program, when executed by a processor, causes the processor to perform (See at least Lepek Paragraph 0113) steps of:
obtaining path condition information within a warehouse (See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information; See at least Lepek Paragraphs 0128-0130, the paths are determined in a storage arrangement, such as a robotic harbor building or warehouse, which are interpreted as warehouses); 
calculating pickup time of each candidate robot of a plurality of candidate robots according to a location of the candidate robot and the path condition information (See at least Lepek Paragraph 0158 and 0302, determining an ETA for retrieving a container is interpreted as calculating a pickup time; See at least Lepek Paragraphs 0208-0210, the ETA is determined for the plurality of candidate vehicles, which are interpreted as robots, based on where the vehicle is, which is interpreted as the location of the candidate robot; See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information); 
dispatching a target robot to perform a pickup task according to the pickup time of each candidate robot (See at least Lepek Paragraphs 0217-0218, the candidate vehicles’ paths are processed, and a candidate vehicle with the best path is selected, which is interpreted as dispatching a candidate robot; the best path is selected based on the best starvation time; See at least Lepek Paragraphs 0270-0272, the starvation time is based on the ETA, which is interpreted as the pickup time).

Regarding Claim 26, Lepek discloses one or more processors disposed within the candidate robot performing operations comprises: 
obtaining the path condition information within the warehouse (See at least Lepek Paragraphs 0109- 0110 and 0112, there are processors in the vehicles which can perform the steps; See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information; See at least Lepek Paragraphs 0128-0130, the paths are determined in a ;
calculating the pickup time according to the location and the path condition information (See at least Lepek Paragraph 0158 and 0302, determining an ETA for retrieving a container is interpreted as calculating a pickup time; See at least Lepek Paragraphs 0208-0210, the ETA is determined for the plurality of candidate vehicles, which are interpreted as robots, based on where the vehicle is, which is interpreted as the location of the candidate robot; See at least Lepek Paragraphs 0265-0266, the ETA is determined based on the examples, which are interpreted as path condition information);
one or more processors disposed within a console which performing operations comprises: 
dispatching a target robot to perform the pickup task from the pickup time reported by the candidate robot (See at least Lepek Paragraphs 0109-0111 and 0155, the system wherein the processor is outside of the vehicle, which can be in a server in a remote data center, is interpreted as a processor disposed in a console, the outside processor can perform step d, which is selecting a vehicle to dispatch based on the starvation time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 and 21-25 and are rejected under 35 U.S.C. 103 as being unpatentable over Lepek in view of Ryu et al (US 20140025201 A1) (Hereinafter referred to as Ryu)

Regarding Claim 2, Lepek discloses the calculating pickup time of each candidate robot of a plurality of candidate robots according to a location of the candidate robot and the path condition information comprises: 
selecting a pickup path of each candidate robot according to the location of the candidate robot and the path condition information (See at least Lepek Paragraph 0218, the best path is selected based on the best starvation time; See at least Lepek Paragraphs 0270-0272, the starvation time is based on the ETA; See at least Lepek Paragraphs 0210 and 0266, the ETA is determined based on the vehicle’s location and the path conditions); 
pickup time of the candidate robot according to a length of the pickup path and a …speed of the candidate robot (See at least Lepek Paragraph 0210, the ETA is based on the distance to the resource, which is interpreted as a length of the pickup path; See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle).
Even though Lepek discloses calculating an ETA based on a speed of the candidate robot (See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle) Lepek fails to disclose a walking speed of the candidate robots. 
However, Ryu teaches calculating the time for a robot to travel a path based on the walking speed (See at least Ryu Paragraphs 0058-0060). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  

Regarding Claim 3, Lepek discloses the path condition information including at least one of travel direction information, obstacle information, and or congestion information of a path (See at least Lepek Paragraph 0266, the examples include congestion; a failed vehicle and failed elevator are interpreted as obstacles since they block or hinder the path); 
a path is selected as the pickup path of the candidate robot from at least one kind of the following paths: 
a path by which a travel direction meets the accessibility from the location of the candidate robot to a pickup location; 
a path without obstacles from the location of the candidate robot to a pickup location; 
a path without a condition of congestion from the location of the candidate robot to a pickup location (See at least Lepek Paragraph 0218, the best path is selected; See at least Lepek Paragraph 0242, the best path has a starvation time of zero, or close to zero and the vehicle waiting on an elevator due to the elevator being used for something else, which is interpreted as congestion, causes the starvation time to go up, which means the path with congestion will not be selected if there are paths without congestion; See at least Lepek Paragraphs 0401-0405, Path 24 is chosen over path 21, and path 24 does not have congestion while path 21 does have congestion caused by waiting on the occupied elevator).

Regarding Claim 4, Lepek discloses the calculating pickup time of each candidate robot of a plurality of candidate robots according to a location of the candidate robot and the path condition information comprises: 
calculating basic pickup time of the candidate robot to travel each path of at least one path to complete the pickup task according to a length of the each path and a…speed of the candidate robot ; 
calculating additional pickup time of the candidate robot to address a path problem in the each path according to the path condition information (See at least Lepek Paragraph 0242, additional pickup time is calculated due to the vehicle having to wait on the elevator, which is interpreted as path condition information); 
adding the basic pickup time and the additional pickup time in the each path to obtain total pickup time for the candidate robot in the each path (See at least Lepek Paragraph 0242, the ETA is updated with the starvation time due to the vehicle waiting on the elevator), and selecting the shortest total pickup time from the total pickup time of the candidate robot in the each path as the pickup time of the candidate robot (See at least Lepek Paragraph 0218, the best path is selected based on the best starvation time, which is interpreted as selecting the shortest total pickup time).
Even though Lepek discloses calculating an ETA based on a speed of the candidate robot (See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle) Lepek fails to disclose a walking speed of the candidate robots. 
However, Ryu teaches calculating the time for a robot to travel a path based on the walking speed (See at least Ryu Paragraphs 0058-0060). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  


Regarding Claim 5, Lepek discloses the calculating pickup time of each candidate robot of a plurality of candidate robots according to a location of the candidate robot and the path condition information comprises: 
selecting the shortest path of at least one path for the candidate robot to complete the pickup task (See at least Lepek Paragraph 0291, a shortest path is one of the candidate routes that can be selected); 
calculating basic pickup time of the candidate robot to travel the shortest path according to a length of the shortest path and a…speed of the candidate robot (See at least Lepek Paragraphs 0398-0401, an ETA for the shortest path is determined based on the vehicles speed; See at least Lepek Paragraph 0210, an ETA is determined based on the distance to the resource, which is interpreted as calculating a basic pickup time based on the path length; This is done to determine the best path, so it would be done for the shortest path since it is one of the candidate routes); 
calculating additional pickup time of the candidate robot to address a path problem in the shortest path according to the path condition information (See at least Lepek Paragraph 0242 and 0291, additional pickup time is calculated due to the vehicle having to wait on the elevator, which is interpreted as path condition information); 
adding the basic pickup time of the candidate robot in the shortest path and the additional pickup time of the candidate robot in the shortest path to obtain the pickup time of the candidate robot (See at least Lepek Paragraph 0401, the ETA is updated with the starvation time due to the vehicle waiting on the elevator).  

However, Ryu teaches calculating the time for a robot to travel a path based on the walking speed (See at least Ryu Paragraphs 0058-0060). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  

Regarding Claim 6, Lepek discloses the calculating additional pickup time of the candidate robot to address a path problem in the shortest path according to the path condition information comprises at least one of the following methods: 
calculating first time by an increased distance to bypass an obstacle path segment or a congestion path segment by the candidate robot divided by the walking speed of the candidate robot, determining increased turning time to bypass an obstacle path segment or a congestion path segment as second time, and determining additional pickup time of the candidate robot in the shortest path from the first time and the second time, in a case where the path condition information includes obstacle information or congestion information of the shortest path;
obtaining time to clear obstacles in the shortest path as additional pickup time of the candidate robot in the shortest path, in a case where the path condition information includes obstacle information of the shortest path (See at least Lepek Paragraphs 0398-0401, the time to clear the occupied elevator, 1, is obtained);
obtaining a walking speed of a robot in a congestion path segment, calculating a length of the congestion path segment divided by the walking speed of the candidate robot in the congestion path segment to obtain congestion time, and calculating the length of the congestion path segment divided by a walking speed of the candidate robot in a normal path to obtain normal time, such that a difference between the congestion time and the normal time serves as additional pickup time of the candidate robot in the shortest path , in a case where the path condition information includes congestion information of the shortest path.

Regarding Claim 21, Lepek discloses the calculating pickup time of each candidate robot of a plurality of candidate robots according to a location of the candidate robot and the path condition information comprises: 
selecting a pickup path of each candidate robot according to the location of the candidate robot and the path condition information (See at least Lepek Paragraph 0218, the best path is selected based on the best starvation time; See at least Lepek Paragraphs 0270-0272, the starvation time is based on the ETA; See at least Lepek Paragraphs 0210 and 0266, the ETA is determined based on the vehicle’s location and the path conditions); 
calculating pickup time of the candidate robot according to a length of the pickup path and a  …speed of the candidate robot (See at least Lepek Paragraph 0210, the ETA is based on the distance to the resource, which is interpreted as a length of the pickup path; See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle).

However, Ryu teaches calculating the time for a robot to travel a path based on the walking speed (See at least Ryu Paragraphs 0058-0060). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  

Regarding Claim 22, Lepek discloses the path condition information including at least one of travel direction information, obstacle information, and or congestion information of a path (See at least Lepek Paragraph 0266, the examples include congestion; a failed vehicle and failed elevator are interpreted as obstacles since they block or hinder the path); 
a path is selected as the pickup path of the candidate robot from at least one kind of the following paths: 
a path by which a travel direction meets the accessibility from the location of the candidate robot to a pickup location; 
a path without obstacles from the location of the candidate robot to a pickup location; 
a path without a condition of congestion from the location of the candidate robot to a pickup location (See at least Lepek Paragraph 0218, the best path is selected; See at least Lepek Paragraph 0242, the best path has a starvation time of zero, or close to zero and the vehicle waiting on an elevator 4 is chosen over path 21, and path 24 does not have congestion while path 21 does have congestion caused by waiting on the occupied elevator).

Regarding Claim 23, Lepek discloses the calculating pickup time of each candidate robot of a plurality of candidate robots according to a location of the candidate robot and the path condition information comprises: 
calculating basic pickup time of the candidate robot to travel each path of at least one path to complete the pickup task according to a length of the each path and a…speed of the candidate robot (See at least Lepek Paragraph 0210, an ETA is determined based on the distance to the resource, which is interpreted as calculating a basic pickup time based on the path length; See at least Lepek Paragraph 0266, the ETA is also based on the speed of the vehicle); 
calculating additional pickup time of the candidate robot to address a path problem in the each path according to the path condition information (See at least Lepek Paragraph 0242, additional pickup time is calculated due to the vehicle having to wait on the elevator, which is interpreted as path condition information); 
adding the basic pickup time and the additional pickup time in the each path to obtain total pickup time for the candidate robot in the each path (See at least Lepek Paragraph 0242, the ETA is updated with the starvation time due to the vehicle waiting on the elevator), and selecting the shortest total pickup time from the total pickup time of the candidate robot in the each path as the pickup time of the candidate robot (See at least Lepek Paragraph 0218, the best path is selected based on the best starvation time, which is interpreted as selecting the shortest total pickup time).

However, Ryu teaches calculating the time for a robot to travel a path based on the walking speed (See at least Ryu Paragraphs 0058-0060). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  

Regarding Claim 24, Lepek discloses the calculating pickup time of each candidate robot of a plurality of candidate robots according to a location of the candidate robot and the path condition information comprises: 
selecting the shortest path of at least one path for the candidate robot to complete the pickup task (See at least Lepek Paragraph 0291, a shortest path is one of the candidate routes that can be selected); 
calculating basic pickup time of the candidate robot to travel the shortest path according to a length of the shortest path and a…speed of the candidate robot (See at least Lepek Paragraphs 0398-0401, an ETA for the shortest path is determined based on the vehicles speed; See at least Lepek Paragraph 0210, an ETA is determined based on the distance to the resource, which is interpreted as calculating a basic pickup time based on the path length; This is done to determine the best path, so it would be done for the shortest path since it is one of the candidate routes); 
calculating additional pickup time of the candidate robot to address a path problem in the shortest path according to the path condition information (See at least Lepek Paragraph 0242 and 0291, additional pickup time is calculated due to the vehicle having to wait on the elevator, which is interpreted as path condition information); 
adding the basic pickup time of the candidate robot in the shortest path and the additional pickup time of the candidate robot in the shortest path to obtain the pickup time of the candidate robot (See at least Lepek Paragraph 0401, the ETA is updated with the starvation time due to the vehicle waiting on the elevator).  
Even though Lepek discloses calculating an ETA based on a speed of the candidate robot (See at least Lepek Paragraph 0266, the ETA is based on the speed of the vehicle) Lepek fails to disclose a walking speed of the candidate robots. 
However, Ryu teaches calculating the time for a robot to travel a path based on the walking speed (See at least Ryu Paragraphs 0058-0060). 
It would have been obvious to modify the teachings disclosed in Lepek with Ryu to calculate the pickup time based on the walking speed. Some robots have legs instead of wheels (See at least Ryu figure 1). One would be motivated to use the walking speed of a robot with legs to determine how long it takes the robot to travel a path (See at least Ryu Paragraphs 0058-0060. Using the walking speed would allow the system to plan the pickup and deliveries more efficiently because the walking speed would be used to accurately determine when the robot will arrive at certain locations.  

Regarding Claim 25, Lepek discloses the calculating additional pickup time of the candidate robot to address a path problem in the shortest path according to the path condition information comprises at least one of the following methods: 
calculating first time by an increased distance to bypass an obstacle path segment or a congestion path segment by the candidate robot divided by the walking speed of the candidate robot, determining increased turning time to bypass an obstacle path segment or a congestion path segment as second time, and determining additional pickup time of the candidate robot in the shortest path from the first time and the second time, in a case where the path condition information includes obstacle information or congestion information of the shortest path;
obtaining time to clear obstacles in the shortest path as additional pickup time of the candidate robot in the shortest path, in a case where the path condition information includes obstacle information of the shortest path (See at least Lepek Paragraphs 0398-0401, the time to clear the occupied elevator, which is interpreted as an obstacle since it hinders or blocks the vehicle’s path, for the shortest path 21, is obtained);
obtaining a walking speed of a robot in a congestion path segment, calculating a length of the congestion path segment divided by the walking speed of the candidate robot in the congestion path segment to obtain congestion time, and calculating the length of the congestion path segment divided by a walking speed of the candidate robot in a normal path to obtain normal time, such that a difference between the congestion time and the normal time serves as additional pickup time of the candidate robot in the shortest path , in a case where the path condition information includes congestion information of the shortest path.


Claims 8-9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lepek in view of Adler et al (US 20180067620 A1) (Hereinafter referred to as Adler).

Regarding Claim 8, Lepek discloses the console selects a target robot having the shortest pickup time to perform the pickup task from candidate robots that report their pickup time (See at least Lepek 
Even though Lepek teaches target robots reporting their pickup times to a console, Lepek fails to explicitly teach robots reporting their pickup times within first preset time after the console sends an instruction to the candidate robots to report their pickup time.
However, Adler teaches vehicles reporting back to a module within a threshold amount of time when the module makes a request (See at least Adler Paragraph 0116). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Lepek with Adler to have the robots report their pickup times within a preset time. This would allow the system to still execute the pickup task even if some target robot do not respond with their pickup times, which would increase the efficiency of the system by allowing the system to select a robot that reported its time, rather than waiting on all the robots (See at least Adler Paragraph 0116). 

Regarding Claim 9, Lepek discloses the console sends a dispatching instruction to the target robot (See at least Lepek Paragraphs 0109-0111, the outside processor can perform step d, which is selecting a vehicle to dispatch; See at least Lepek Paragraph 0322, the best path is sent to the vehicle, which is interpreted as a dispatching instruction).
Lepek fails to disclose determines a robot to perform the pickup task from the remaining robots if the console does not receive confirmation information from the target robot within second preset time.
However, Adler teaches selecting a different vehicle when the first vehicle does not accept the pickup request within a certain time (See at least Adler Paragraph 0116).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Lepek with Adler to determine a robot to perform the pickup task when a confirmation from the target robot is not received. This would allow the system to still execute the pickup task even if the 

Regarding Claim 27, Lepek discloses the one or more processors disposed within a console which performing operations comprises:    
selecting a target robot having the shortest pickup time to perform the pickup task from candidate robots that report their pickup time (See at least Lepek Paragraph 0214-0218, the best path is selected based on the best starvation time and ETA, which is interpreted as selecting the robot with the shortest pickup time).
Even though Lepek teaches target robots reporting their pickup times to a console, Lepek fails to explicitly teach robots reporting their pickup times within first preset time after the console sends an instruction to the candidate robots to report their pickup time.
However, Adler teaches vehicles reporting back to a module within a threshold amount of time when the module makes a request (See at least Adler Paragraph 0116). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Lepek with Adler to have the robots report their pickup times within a preset time. This would allow the system to still execute the pickup task even if some target robot do not respond with their pickup times, which would increase the efficiency of the system by allowing the system to select a robot that reported its time, rather than waiting on all the robots (See at least Adler Paragraph 0116). 



Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lepek in view of Stadie et al (US 20180075402 A1) (Hereinafter referred to as Stadie).

Regarding Claim 10, Lepek discloses the method further comprises: 
the console calculates a length of the shortest pickup path of each of the candidate robots to complete the pickup task according to the location of the candidate robot (See at least Lepek Paragraphs 0102-0109 and 0111, the console/outside processor can perform the steps; See at least Lepek Paragraphs 0056 and 0291, candidate paths are determined for the plurality of the vehicles, and one of the candidate paths is a shortest path; See at least Lepek Paragraph 0210, the distance for the path is determined using the location of the vehicle); 
the console selects a preset number of robots from the candidate robots (See at least Lepek Paragraph 0191, at least one candidate vehicle is selected, which is interpreted as a preset number)… and sends the path condition information within the warehouse to the preset number of robots (See at least Lepek Paragraph 0322, the best path route is transmitted to the selected vehicle, and the best path route is also interpreted as path condition information).
Even though Lepek teaches selecting the candidate vehicle with the best path (See at least Lepek Paragraph 0218), Lepek fails to explicitly disclose selecting the robots according to the length of the shortest pickup path of each candidate robot. 
However, Stadie teaches less distance traveled makes a path more preferential (See at least Stadie Paragraph 0217). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Lepek with Stadie to select the robots according to the length of the shortest pickup path. Having the robots travel less distance is preferential (See at least Stadie Paragraph 0127). By selecting robots based on the shortest paths, the robots that are closest to the pickup location will be selected to be dispatched to the pickup location, which can increase the efficiency of the system.  

Regarding Claim 28, Lepek discloses the one or more processors disposed within a console which performing operations further comprises: 
calculating a length of the shortest pickup path of each of the candidate robots to complete the pickup task according to the location of the candidate robot (See at least Lepek Paragraphs 0056 and 0291, candidate paths are determined for the plurality of the vehicles, and one of the candidate paths is a shortest path; See at least Lepek Paragraph 0210, the distance for the path is determined using the location of the vehicle); 
selecting a preset number of robots from the candidate robots (See at least Lepek Paragraph 0191, at least one candidate vehicle is selected, which is interpreted as a preset number)… and sending the path condition information within the warehouse to the preset number of robots (See at least Lepek Paragraph 0322, the best path route is transmitted to the selected vehicle, and the best path route is also interpreted as path condition information).
Even though Lepek teaches selecting the candidate vehicle with the best path (See at least Lepek Paragraph 0218), Lepek fails to explicitly disclose selecting the robots according to the length of the shortest pickup path of each candidate robot. 
However, Stadie teaches less distance traveled makes a path more preferential (See at least Stadie Paragraph 0217). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Lepek with Stadie to select the robots according to the length of the shortest pickup path. Having the robots travel less distance is preferential (See at least Stadie Paragraph 0127). By selecting robots based on the shortest paths, the robots that are closest to the pickup location will be selected to be dispatched to the pickup location, which can increase the efficiency of the system.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buchmann (US 20210221615 A1) teaches a plurality of vehicles in a warehouse that plan paths with the shortest times and distance. 
Voorhies (US 20180239343 A1) teaches optimizing the movements of robots in a warehouse


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664